DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 07/19/2022.
	Claims 1, 4-9, 11-16 and 18-20 have been amended. Claims 1-20 remain pending in the application. 

Response to Amendment

The amendment filed 07/19/2022.has been entered. Claims 1, 4-9, 11-16 and 18-20 have been amended. Claims 1-20 remain pending in the application.
Applicant arguments to the Specifications have overcome the objection previously set forth in the Non-Final Office Action mailed on 04/19/2022. The objection has been withdrawn in view of the Specification.


Response to Arguments


 	Regarding Applicant’s arguments, on page 7-9 of the remark filed on 07/19/2022, on the newly amended limitations of independent claim 1: “receiving a user request to access a dataset, wherein the user request is associated with an access level for the dataset; identifying at least one access control policy for an element of the dataset based on the user request; disabling the element of the dataset in a dynamic view of the dataset based on the at least one access control policy; and responding to the user request with the dynamic view, wherein the element is not displayed in the dynamic view.,” ,  arguments are not persuasive.
Applicant argues on page 7 paragraph 4 of the remarks filed on 06/29/2022 that the cited references fail to expressly or inherently disclose or make obvious the features that incorporate every aspect of the amended claim such as receiving a user request to access a dataset, wherein the user request is associated with an access level for the dataset; identifying at least one access control policy for an element of the dataset based on the user request; disabling the element of the dataset in a dynamic view of the dataset based on the at least one access control policy; and responding to the user request with the dynamic view, wherein the element is not displayed in the dynamic view. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Patrick teaches on Par. (0020) a user or entity requesting access to a resource that corresponds to access control policies and again on Par. (0031) that describes an entity receiving or taking a request corresponding to an authorized access by a client based on the resource. Patrick discloses on Par. (0017) the request associated with an access level for the dataset by describing a requestor only being permitted access if the policy is for a portion of the data set or results or if the policy permits the entirety of the dataset. Patrick teaches in Par. (0017) the identifying or determining the access control policy based on the request starting that depending on the requestor only a portion or the whole entire dataset ay be accessed, Patrick teaches the limitations access control policy for an element by describing a portion of the resource being permitted to be access. Examiner asserts that in its current form and phraseology the recited limitation “element” is written so broadly it becomes difficult for the Examiner to understands what an element represents. The instant application in the specification does not provide a clear and distinct example of what an element represents only in Par. (0040) does the specification equate an element to a part of the dataset. Therefore, it will be broadly and reasonably interpreted that an element is referring to a portion or segment of the data or resource that is permitted access to following the request. Examiner suggest amending the claims to further define what an element of the access control policy represents to further enhance the scope of the claim and to eliminate confusion. Patrick further describes the identifying of the access control policies in Par. (0031) that teaches based on the plurality of polices that are determined corresponding to a client that takes and processes a request and again on Par. (0034) that discloses determining a multitude of access control policies and identifying which requestor is permitted to a portion of data or information. Patrick teaches the disabling the element of the dataset on Par. (0016) that describes redacting or the redaction of the data corresponding to the access policies as well as on Par. (0034) that describes a determination based on access polices and then a redaction as a response. Patrick describes the disabling process in Figure 2C showing a flowchart that displays a request to permit access based on the policy to the data or result set and if not the system disables or redacts the dataset. Patrick address the dynamic view limitation on Par. (0030) teaching a structure view and a plurality of views. Examiner suggest further defining dynamic view by amending the limitations with embodiments found in the specification on Par. (0028-0029) that describe dynamic view to be “a single view that can analyze columns, filter out rows and redact content down to single-cells level while requiring minimal or no performance overhead” as well as the dynamic view engine to move prosecution in a positive direction. Patrick teaches responding to the user request with the dynamic view in Par. (0030) and Figure 1A displaying a plurality of views and described in Par. (0030) that teaches the filtering of the views where elements ort data are not displayed. Patrick discloses on Par. (0041) teaching only certain requestors are able to view information such as sensitive information that are not displayed in the dynamic view. 
Applicant further argues on Page 8 paragraph 3 that the cited references fail to expressly or inherently disclose or make obvious the features that incorporate the disabling of the dataset elements. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Patrick teaches the disabling the element of the dataset on Par. (0016) that describes redacting or the redaction of the data corresponding to the access policies as well as on Par. (0034) that describes a determination based on access polices and then a redaction as a response. Patrick describes the disabling process in Figure 2C showing a flowchart that displays a request to permit access based on the policy to the data or result set and if not the system disables or redacts the dataset. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
A person shall be entitled to a patent unless -
(a)(I) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available
to the public before the effective filing date of the claimed invention.

	Claims (1, 2, 3, 6, 7, 8, 9, 10, 13, 14, 15, 16, 17, and 20) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PATRICK et al. (US-20060277220-A1, PATRICK referred to as " PATRICK")

	Regarding Independent Claim 1 (Currently Amended), Patrick teaches a method of operating a data access system comprising multiple application services and multiple storage services, the method comprising (Par. [¶0029]” FIGS. 1A-1B are functional block diagrams illustrating an example computing environment in which techniques for data redaction may be implemented in one embodiment. As shown in FIG. 1A, a liquid data framework 104 is used to provide a mechanism by which a set of applications, or application portals 94, 96, 98, 100 and 102, can integrate with, or otherwise access in a tightly couple manner, a plurality of services. Such services may include a Materials Requirements and Planning (MRP) system 112, a purchasing system 114, a third-party relational database system 116, a sales forecast system 118 and a variety of other data-related services 120. Although not shown in FIG. 1A for clarity, in one embodiment, one or more of the services may interact with one or more other services through the liquid data framework 104 as well.”):
	receiving a user request to access a dataset, wherein the user request is associated with an access level for the dataset (Par., [¶0016]” In an example embodiment, redaction is based upon access policies associated with a requester. Requestors may be users, proxies or automated entities. This ability of a system to redact responses to queries or requests from services in accordance with access policies or the like makes it possible to attain improved security in computing systems over conventional access control mechanisms that control based upon privileges to access a file, an account, a storage device or a machine upon which the information is stored”);
	identifying at least one access control policy for an element of the dataset based on the user request (PATRICK, [¶0020]” Access policies (or “authorization policies”, “security policies” or “policies”) dynamically identify resources (e.g., J2EE resources, an XML document, a section of an XML document, services, information returned by services, etc.) for which access is controlled, entities allowed to access each resource, and constraints that apply to each requestor or group of requestors that attempt to access the resource.”, [¶0031]” As shown in FIG. 1B, the liquid data integration engine 110 includes an interface processing layer 140, a query compilation layer 150 and a query execution layer 160. The interface layer 140 includes a request processor 142, which takes the request 10 and processes this request into an XML query 50. Interface layer 140 also includes access control mechanism 144, which determines based upon a plurality of policies 20 whether the client, portal application, service or other process making the request 10 is authorized to access the resources and services required to satisfy the request”);   
	disabling the element of the dataset in a dynamic view of the dataset based on the at least one access control policy (Par. [¶0016]” In accordance with embodiments of the present invention, there are provided mechanisms and methods for securing access to data. These mechanisms and methods for securing access to data make it possible for systems to have improved control over accesses to information by redacting responses made by services. In an example embodiment, redaction {i.e., examiner interprets the redaction process as hiding or disabling the view for an element} is based upon access policies associated with a requester. Requestors may be users, proxies or automated entities. This ability of a system to redact responses to queries or requests from services in accordance with access policies or the like makes it possible to attain improved security in computing systems over conventional access control mechanisms that control based upon privileges to access a file, an account, a storage device or a machine upon which the information is stored.”, [¶0030]” A services model 108 provides a structured view of the available services to the application portals 94, 96, 98, 100 and 102. In one embodiment, the services model 108 provides a plurality of views 106 that may be filtered, molded, or shaped views of data and/or services into a format specifically suited for each portal application 94, 96, 98, 100 and 102”); and
	responding to the user request with the dynamic view, wherein the element is not displayed in the dynamic view (PATRICK, [¶0030, FIG. 1A]” A services model 108 provides a structured view of the available services to the application portals 94, 96, 98, 100 and 102. In one embodiment, the services model 108 provides a plurality of views 106 that may be filtered, molded, or shaped views of data and/or services into a format specifically suited for each portal application 94, 96, 98, 100 and 102”).

	Regarding Dependent Claim 2 (Original), Patrick teaches the method of claim 1, wherein identifying the at least one access control policy comprises (Par., [¶0016]” These mechanisms and methods for securing access to data make it possible for systems to have improved control over accesses to information by redacting responses made by services. In an example embodiment, redaction is based upon access policies associated with a requester.”):
	identifying a user associated with the user request (Par., [¶0016]” redaction is based upon access policies associated with a requester.”); and
determining access controls for the user based on the user and information stored in an access control database (Par., [¶0016]” In an example embodiment, redaction is based upon access policies associated with a requester. Requestors may be users, proxies or automated entities. This ability of a system to redact responses to queries or requests from services in accordance with access policies or the like makes it possible to attain improved security in computing systems over conventional access control mechanisms that control based upon privileges to access a file, an account, a storage device or a machine upon which the information is stored”).

 	Regarding Dependent Claim 3 (Original), Patrick teaches the method of claim 1, further comprising enabling one or more allowed elements of the dataset in the dynamic view based on the at least one access control policy (Par., [¶0017]” In one embodiment, a method for securing access to data is provided. The method includes accessing at least one service on behalf of a requestor. A result set is received from the at least one service. Only that portion of the result set that the requestor is permitted to access is provided to the requestor. A Liquid Data framework, for example, can map the portion of the result set provided to the requestor to a view associated with the requestor.”, [¶0030]” A services model 108 provides a structured view of the available services to the application portals 94, 96, 98, 100 and 102. In one embodiment, the services model 108 provides a plurality of views 106 that may be filtered {i.e., examiner interprets filtered as applying the access control policy to the dataset }, molded, or shaped views of data and/or services into a format specifically suited for each portal application 94, 96, 98, 100 and 102”).

	Regarding Dependent Claim 6 (Currently Amended), Patrick teaches the method of claim 1, wherein disabling the element of the dataset in the dynamic view comprises redacting one or more unallowed elements of the dataset in the dynamic view based on the at least one access control policy such that original content of the one or more unallowed elements cannot be identified in the dynamic view (Par, [¶0017]” a method for securing access to data is provided. The method includes accessing at least one service on behalf of a requestor. A result set is received from the at least one service. Only that portion of the result set that the requestor is permitted to access is provided to the requestor. A Liquid Data framework, for example, can map the portion of the result set provided to the requestor to a view associated with the requestor. The result set received from the service or services may be redacted in accordance with access policies, if the policy permits the requestor to access only a portion of the result set, or can be provided in its entirety if the policy permits the requestor to access all of the result set or may be blocked entirely if the policy does not permit the requestor to access any of the result set.”, [¶0030]” A services model 108 provides a structured view of the available services to the application portals 94, 96, 98, 100 and 102. In one embodiment, the services model 108 provides a plurality of views 106 that may be filtered {i.e., examiner interprets filtered as applying the access control policy to the dataset }, molded, or shaped views of data and/or services into a format specifically suited for each portal application 94, 96, 98, 100 and 102”).

Regarding Dependent Claim 7 (Currently Amended), Patrick teaches the method of claim 1, wherein responding to the user request with the dynamic view comprises enabling display of the dynamic view in a user interface of a device associated with the user request (Par., [¶0034, FIG. 1B]” Before responses or results 56 are passed back to the client or portal application making the request, a query result filter 146 in the interface layer 140 determines based upon filter parameters 90 what portion of the results will be passed back to the client or portal application {i.e., examiner interprets client or portal application as a user interface} forming a filtered query response 58. Although not shown in FIG. 1B for clarity, filter parameters 90 may accompany service request 10 in one embodiment. Further, query result filter 146 also determines based upon access policies implementing security levels 80 what portions of the filtered query response 58 a requestor is permitted to access and may redact the filtered query response accordingly.”) .  

Regarding Independent Claim 8 (Currently Amended), claim 8 is a computing apparatus independent claim that recites similar limitations as method claim 1. Therefore claim 8 is rejected based on the same rational as the method claim 1.

Regarding Dependent Claim 9 (Currently Amended), claim 9 recites similar limitations as method claim 2 and the teachings of Patrick address all the limitations discussed in dependent claim 2. Therefore claim 9 is rejected based on the same rational as the method claim 2.

Regarding Dependent Claim 10 (Original), claim 10 recites similar limitations as method claim 3 and the teachings of Patrick address all the limitations discussed in dependent claim 3. Therefore claim 10 is rejected based on the same rational as the method claim 3.

Regarding Dependent Claim 13 (Currently Amended), claim 13 recites similar limitations as method claim 6 and the teachings of Patrick address all the limitations discussed in dependent claim 6. Therefore claim 13 is rejected based on the same rational as the method claim 6.

Regarding claim 14 (Currently Amended), claim 14 recites similar limitations as method claim 7 and the teachings of Patrick address all the limitations discussed in dependent claim 7. Therefore claim 9 is rejected based on the same rational as the method claim 7.

Regarding Independent Claim 15, PATRICK  teaches one or more computer-readable storage media having program instructions stored thereon to facilitate access control that, when read and executed by a processing system, direct the processing system to at least (Par., [¶0017]”  Stored on any one of the computer readable medium (media), the present invention includes software for controlling both the hardware of the general purpose/specialized computer or microprocessor, and for enabling the computer or microprocessor to interact with a human user or other mechanism utilizing the results of the present invention. Such software may include, but is not limited to, device drivers, operating systems, and user applications.”):
receive a user request to access a dataset, wherein the user request is associated with an access level for the dataset (Par., [¶0029]” In an example embodiment, redaction is based upon access policies associated with a requester. Requestors may be users, proxies or automated entities. This ability of a system to redact responses to queries or requests from services in accordance with access policies or the like makes it possible to attain improved security in computing systems over conventional access control mechanisms that control based upon privileges to access a file, an account, a storage device or a machine upon which the information is stored”);
identify at least one access control policy for an element of the dataset based on the user request (Par., [¶0020]” Access policies (or “authorization policies”, “security policies” or “policies”) dynamically identify resources (e.g., J2EE resources, an XML document, a section of an XML document, services, information returned by services, etc.) for which access is controlled, entities allowed to access each resource, and constraints that apply to each requestor or group of requestors that attempt to access the resource.”, [¶0031]” As shown in FIG. 1B, the liquid data integration engine 110 includes an interface processing layer 140, a query compilation layer 150 and a query execution layer 160. The interface layer 140 includes a request processor 142, which takes the request 10 and processes this request into an XML query 50. Interface layer 140 also includes access control mechanism 144, which determines based upon a plurality of policies 20 whether the client, portal application, service or other process making the request 10 is authorized to access the resources and services required to satisfy the request”);   
enable the element of the dataset in a dynamic view of the dataset based on the at least one access control policy (Par., [¶0017]” In one embodiment, a method for securing access to data is provided. The method includes accessing at least one service on behalf of a requestor. A result set is received from the at least one service. Only that portion of the result set that the requestor is permitted to access is provided to the requestor. A Liquid Data framework, for example, can map the portion of the result set provided to the requestor to a view associated with the requestor.”, [¶0030]” A services model 108 provides a structured view of the available services to the application portals 94, 96, 98, 100 and 102. In one embodiment, the services model 108 provides a plurality of views 106 that may be filtered {i.e., examiner interprets filtered as applying the access control policy to the dataset }, molded, or shaped views of data and/or services into a format specifically suited for each portal application 94, 96, 98, 100 and 102”). and
	enable display of the dynamic view in response to the user request, wherein the element is displayed in the dynamic view (PATRICK, [¶0030]” A services model 108 provides a structured view of the available services to the application portals 94, 96, 98, 100 and 102. In one embodiment, the services model 108 provides a plurality of views 106 that may be filtered, molded, or shaped views of data and/or services into a format specifically suited for each portal application 94, 96, 98, 100 and 102”).

Regarding Dependent Claim 16 (Currently Amended), claim 16 recites similar limitations as method claim 2 and the teachings of Patrick address all the limitations discussed in dependent claim16. Therefore claim 16 is rejected based on the same rational as the method claim 2.


Regarding Dependent Claim 17 (Original), Patrick teaches the one or more computer-readable storage media of claim 15, wherein the program instructions further direct the processing system to disable one or more unallowed elements of the dataset in the dynamic view based on the at least one access control policy (Par., [¶0016]” In accordance with embodiments of the present invention, there are provided mechanisms and methods for securing access to data. These mechanisms and methods for securing access to data make it possible for systems to have improved control over accesses to information by redacting responses made by services. In an example embodiment, redaction {i.e., examiner interprets the redaction process as hiding or disabling the view for an element} is based upon access policies associated with a requester. Requestors may be users, proxies or automated entities. This ability of a system to redact responses to queries or requests from services in accordance with access policies or the like makes it possible to attain improved security in computing systems over conventional access control mechanisms that control based upon privileges to access a file, an account, a storage device or a machine upon which the information is stored.”, [¶0030]” A services model 108 provides a structured view of the available services to the application portals 94, 96, 98, 100 and 102. In one embodiment, the services model 108 provides a plurality of views 106 that may be filtered, molded, or shaped views of data and/or services into a format specifically suited for each portal application 94, 96, 98, 100 and 102”).

Regarding Dependent Claim 20 (Currently Amended), claim 20 recites similar limitations as method claim 6 and the teachings of Patrick address all the limitations discussed in dependent claim 6. Therefore claim 20 is rejected based on the same rational as the method claim 6.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is
not identically disclosed as set forth in section 102, if the differences between the claimed invention
and the prior art are such that the claimed invention as a whole would have been obvious before the
effective filing date of the claimed invention to a person having ordinary skill in the art to which the
claimed invention pertains. Patentability shall not be negated by the manner in which the invention
was made.
	
	Claims (4, 5, 11, 12, 18, and 19) are rejected under 35 U.S.C. 103 as being unpatentable over PATRICK et al. (US-20060277220-A1, PATRICK referred to as " PATRICK") in view of LEI et al. (US- 20040139043-A 1, hereinafter referred to as " LEI ").

	Referring to claim 4, PATRICK teaches the method of claim 1.
	However, PATRICK does not explicitly teach wherein disabling the element of the dataset in the dynamic view comprises anonymizing one or more columns of the dataset in the dynamic view based on the at least one access control policy.
	Wherein, Lei teaches wherein disabling the element of the dataset in the dynamic view comprises anonymizing one or more columns of the dataset in the dynamic view based on the at least one access control policy (Par. [¶0003]” In relational database systems, the data containers are referred to as tables, the records are referred to as rows, and the fields are referred to as columns. In object oriented databases, the data containers are referred to as database objects, the records are referred to as objects, and the fields are referred to as attributes.”,  [¶0021]” Table t2 is a database object and the columns in table t2 are a set of attributes of the database object. According to one embodiment, a mechanism is provided to support access policies that include attribute-specific restrictions. Such a policy may specify, for example, that one or more attributes of the set of attributes may only be accessed under certain circumstances. Attributes that are subject to such restrictions are referred to hereinafter as “restricted attributes”,  [¶0031] “According to one embodiment, the attribute restriction metadata 243 indicates what values (referred to hereinafter as “masking values”) may be used to mask data from restricted attributes. For example, assuming that “SALARY” is a restricted attribute, if John attempts to access names and salaries for all rows in table t2, John will receive the names from all of the rows but the data from the salary column may be masked with a masking value, such as an integer zero.”).
It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have modified PATRICK to incorporate the
teaching of LEI to utilize the above feature, with the motivation enhancing the security through using access policies that include attribute-specific restrictions, as recognized by (LEI, [¶0021]).

	Regarding Dependent Claim 5, (Currently Amended), Patrick teaches the method of claim 1.
	However, Patrick does not explicitly teach wherein disabling the element of the dataset in the dynamic view comprises filtering one or more rows of the dataset in the dynamic view based on the at least one access control policy.
	Wherein, Lei teaches wherein disabling the element of the dataset in the dynamic view comprises filtering one or more rows of the dataset in the dynamic view based on the at least one access control policy (Par., [¶0003]” In relational database systems, the data containers are referred to as tables, the records are referred to as rows, and the fields are referred to as columns. In object oriented databases, the data containers are referred to as database objects, the records are referred to as objects, and the fields are referred to as attributes.”,  [¶0033] “assume that “SSN” is a restricted attribute, and a query attempts to access the “SSN” attribute for all rows in table t2. In this case, semantic analyzer 231 determines, based on policy metadata 242, that the “SSN” attribute is restricted, and invokes policy function 232. Policy function 232 then determines whether this query may access the data in the “SSN” attribute. For example, if the query was issued by personnel in human resources, such as Priscilla in row 116, then the policy function 232 may determine that the query does not need to be modified, thus, returning the data from the “SSN” attribute to Priscilla. However, if the query was issued by someone other than personnel in human resources, such as Chris (referring to row 111), the policy function 232 may determine that the query may not access the data in the “SSN” attribute.”, [¶0034]” According to one embodiment, under these circumstances, the policy function 232 returns a predicate to modify the database command to restrict the rows returned by the database command. For example, a predicate such as “WHERE 1=2”, which always evaluates to false, may be appended to a query, thus, preventing Chris from seeing any data.”).
	Same motivation statement as claim 4.

Regarding Dependent claim 11 (Currently Amended), Claim 11 recites similar limitations as method claim 4. Therefore claim 11 is rejected based on the same rational as the method of claim 4.
Same motivation statement as claim 4.

Regarding Dependent claim 11 (Currently Amended), Claim 12 recites similar limitations as method claim 5. Therefore claim 12 is rejected based on the same rational as the method of claim 5.
Same motivation statement as claim 4.

Regarding Dependent claim 18 (Currently Amended),, Claim 18 recites similar limitations as method claim 4. Therefore claim 16 is rejected based on the same rational as the method of claim 4.
Same motivation statement as claim 4.
Regarding Dependent claim 19 (Currently Amended),  Claim 19 recites similar limitations as method claim 5. Therefore claim 19 is rejected based on the same rational as the method of claim 5.
Same motivation statement as claim 4.
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hall; Mark (U.S Pub. No. 20190012944) “USER INTERFACE SYSTEMS FOR STERILE FIELDS AND OTHER WORKING ENVIRONMENTS”. Considered this reference because it addressed the use of a dynamic viewer corresponding to access control polciies

VAQUERO GONZALEZ; Luis. (U.S Pub. No. 20160182462) “DATA VIEW BASED ON CONTEXT”. Considered this application because it relates to dynamic viewing of the dataset based on a policy of access.

Ghatare, Sanjay P. (U.S Pub.  No. 20050080766) “Partitioning Data Access Requests”. Considered this application because it addressed a request to a data store based on access. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497